Citation Nr: 0426729	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-45 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

5.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected 
disability.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans (VA) Regional 
Office (RO) rating decisions.  During the course of the 
appeal the jurisdiction of the veteran's claims file was 
transferred from the New York, New York RO to the Reno, 
Nevada RO, due to the veteran's change of address.   

A historical review of the record shows that in a prior 
unappealed November 1977 rating decision, the RO denied 
service connection for an acquired pysychiatric disorder 
other than PTSD on a direct basis.  

In an unappealed July 1992 rating decision, the RO denied 
service connection for PTSD.

In November 1995, the veteran filed a reopened claim of 
entitlement to service connection for PTSD.  

At a June 2000 hearing before a hearing officer at the RO, 
the veteran's testimony relating his psychiatric disorder to 
active service may be construed as a reopened claim of 
service connection for an acquired psychiatric disorder other 
than PTSD on a direct basis.  He also appears to have filed a 
claim of service connection for a psychiatric disorder 
secondary to service-connected disability for the first time.  

A January 2004 statement of the case appears to develop the 
issues of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD on a direct and 
secondary basis for appeal purposes.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable with respect to the 
claims of service connection for PTSD and an acquired 
psychiatric disorder other than PTSD on a direct basis 
because the veteran's claims were not filed on or after 
August 29, 2001, the effective date of the amendment.  

Thus, the question for Board consideration is whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection PTSD and an acquired 
psychiatric disorder other than PTSD on a direct basis under 
the standard of review in effect prior to August 29, 2001.

For reasons that are apparent in the decision cited below, 
the issues of entitlement to service connection for PTSD and 
an acquired psychiatric disorder other PTSD, on a de novo 
basis will be addressed in the Remand section of the 
decision. 

The issues of entitlement to service connection for PTSD and 
an acquired psychiatric disorder other PTSD on a de novo 
basis are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

FINDINGS OF FACT

1.  In an unappealed November 1977 rating decision, the RO 
denied service connection for an acquired psychiatric 
disorder on a direct basis because a psychiatric disorder, 
however diagnosed, was not shown in active duty.  

2.  Evidence submitted since the unappealed November 1977 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In an unappealed July 1992 rating decision, the RO denied 
service connection for PTSD because verifiable stressors 
supporting the diagnosis of PTSD were not shown.

4.  Evidence submitted since the unappealed July 1992 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  Service-connection is established for varicose veins of 
the left leg and scar of the left buttock.  

6.  There is no competent medical evidence of record which 
indicates the veteran's acquired psychiatric disorder, 
however diagnosed, was caused or aggravated by service-
connected varicose veins of the left leg or scar of the left 
buttock. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed November 1977 
rating decision wherein the RO denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (under the 
standard of review in effect prior to August 29, 2001); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2003).

2.  Evidence submitted since the unappealed July 1992 
decision wherein the RO denied the claim of entitlement to 
service connection for PTSD, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (under the 
standard of review in effect prior to August 29, 2001); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2003).

3.  An acquired psychiatric disorder, however diagnosed, was 
not proximately due to or the result of the service connected 
varicose veins of the left leg or scar of the left buttock.  
38 U.S.C.A. 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Factual Background 

Service-connection is established for varicose veins of the 
left leg and scar of the left buttock.  

An October 1965 service entrance physical examination report 
shows the veteran's psychiatric evaluation was normal.  A 
report of medical history at that time shows he denied 
nervous trouble of any sort, including depression and 
excessive worrying.  His service medical records show that in 
April 1966, he was described as very depressed.  He was 
referred for a psychiatric consultation.  In June 1966, he 
saw a psychiatrist for problems including depression and an 
inability to sleep.  Assessment was antisocial personality 
disorder, chronic.  

The remaining service medical records are silent for any 
pertinent psychiatric findings or followup treatment.  A 
September 1967 physical examination report, for separation 
from active duty, shows a normal psychiatric evaluation.  No 
pertinent psychiatric problems were noted by the medical 
examiner.  A report of medical history at that time shows the 
veteran denied having nervous trouble of any sort including 
depression.  

A VA hospital summary shows a period of hospitalization from 
late May 1968 to mid June 1968, for treatment of an anxiety 
reaction with depression and symptoms of oculo-gyric crisis 
secondary to Phenothiazine administration.  No prior history 
of psychiatric treatment or hospitalization was noted at 
hospital admission physical examination.  The veteran 
mentioned that his present difficulty started the previous 
day when he was feeling nervous.  A friend gave him 
Thorazine.  At hospital discharge, he was considered 
competent and able to resume his usual outside activities.  
Discharge medications included Mellaril.  

In an unappealed June 1968 rating decision, the RO denied 
direct service connection for a nervous disorder because an 
acquired psychiatric disorder was not noted in active service 
or at service separation physical examination.  

In October 1977, the veteran reopened his claim of service 
connection for an acquired psychiatric disorder.  

Evidence received in support of the veteran's claim consisted 
of an October 1977 private medical statement.  The physician 
noted that in early January 1968, he treated the veteran's 
nervous disorder with Thorazine.

In an unappealed November 1977 rating decision, the RO 
confirmed and continued the earlier denial of service 
connection for an acquired psychiatric disorder because the 
evidence submitted was not considered new and material 
warranting a reopening of the claim.

Evidence subsequently received consisted of private and VA 
medical records dating from approximately the late 1980's, 
referring to acquired psychiatric disorder variously 
diagnosed, including major depression.

A March 1989 VA psychiatric examination report shows the 
veteran reported continual treatment at various VA medical 
centers (MC) in New York from 1967 for PTSD.  Following a 
mental status evaluation the examiner noted suspected major 
depression.

An April 1989 VA psychiatric examination report shows major 
depressive disorder.  

In January 1991 the veteran filed a claim of service 
connection for PTSD.  

A January 1991 VA hospital summary showed an adjustment 
disorder with mixed anxious and depressed mood and atypical 
depressed mood.  The veteran related his psychiatric problems 
to serving in Vietnam.  He noted that he was captured and 
held as a prisoner of war by the Vietcong for 26 days.  He 
noted that after his release, he saw a psychiatrist for two 
or three sessions in 1967.  

A July 1991 VA psychiatric evaluation workup noted recurrent 
major depression with psychotic features, possibly 
precipitated by stressors in a combat zone.  The psychiatric 
examiner noted that the veteran's history was not consistent 
with classic PTSD.  It was noted that he may have had an 
acute PTSD situation precipitating the major depression.  It 
was noted that it appeared that the veteran's psychiatric 
symptoms began to develop around the time of completion of 
service in the United States Army with a very short interval 
between discharge from the service and his first postservice 
hospitalization for psychiatric treatment.  

In October 1991, the RO denied service connection for PTSD 
because the record failed to show a diagnosis of PTSD.  

Following the receipt of a timely notice of disagreement the 
RO furnished the veteran a statement of the case (SOC) in 
February 1992.  The veteran did not perfect his appeal by 
submitting a timely substantive appeal.

Private medical evidence received at the RO in March 1992, 
included a May 1991 medical statement showing the veteran had 
not worked for years due to problems including PTSD.  A 
December 1991 disability evaluation noted PTSD.  The 
physician noted that the veteran's symptoms were consistent 
with PTSD.  

In an unappealed July 1992 rating decision, the RO denied 
service connection for PTSD essentially because the stressors 
were insufficient to support the diagnosis of PTSD due to 
active duty.  

Evidence subsequently received since the July 1992 rating 
decision consists of VA and private medical records which 
continue to show a diagnosis of PTSD from approximately the 
early 1990's.  

Also submitted was a DD Form 214, Service Personnel Record, 
showing the veteran served in Vietnam.  His military 
occupational specialty was in supply.  He was not issued any 
awards for direct combat service or the Purple Heart.  His 
service personnel records (201 file) show that he served in 
Vietnam from September 1966 to September 1967.  He was noted 
to have participated in the Vietnam Counter Offensive Phase 
II.  

Private medical records submitted show that in late 1991, he 
complained of psychiatric symptoms including depression due 
to various problems including being wounded in Vietnam after 
a fall on a spike.  

In June 2000, the veteran and his spouse attended a hearing 
before a hearing officer at the New York RO.  The hearing 
transcript is on file.  The veteran claimed that his 
psychiatric problems including PTSD were due to service in 
Vietnam.  Also, he essentially indicated that he had 
psychiatric problems as a result of service-connected 
disability.  

A November 2000 psychiatric evaluation report shows a 
diagnosis of PTSD.  The psychiatric examiner noted that the 
veteran did not appear to have a personality disorder.  

An April 2002 VA psychiatric evaluation report shows 
schizoaffective disorder, representing a continuation of the 
veteran's diagnoses of major depression disorder, major 
depression disorder with psychotic features, adjustment 
disorder and PTSD.  The examiner indicated that due to the 
veteran's inability to provide documentation of a traumatic 
stressor, his current symptomatology did not meet the 
criteria for PTSD.

A May 2002 addendum to the above cited April 2002 VA 
psychiatric evaluation essentially shows that the examiner 
opined that no causal relationship existed between the 
veteran's service-connected disorders including left buttock 
scar and his psychiatric disorder, variously diagnosed.  

Received in December 2002 was a note from a private doctor 
stating only "To Whom it may concern."  Also received at 
that time was a copy of an August 1967 bill from a hotel in 
Hong Kong.  

In June 2004, the veteran attended a videoconference hearing 
at the RO before the undersigned Veterans Law Judge of the 
Board sitting in Washington, D.C.  The hearing transcript is 
on file.  The veteran related his psychiatric problems 
including depression and PTSD to active duty.  He maintained 
that the record contained pertinent psychiatric evaluations 
which supported the claims on appeal.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.   
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) under 
the standard of review in effect prior to August 29, 2001.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a). 
38 C.F.R. § 3.156(a) under the standard of review in effect 
prior to August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).



Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If the disorder is a psychosis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R.  
§§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see  Public Law No. 108-183, § 701, 117 Stat. 2651, 
2670-71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, 
No. 01-944 (June 24, 2004).  See also  VAOPGCPREC 11-00 (Nov. 
27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-
2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.  
§ 5103A(g).

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The Board notes that in view of the favorable decision cited 
below with respect to the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for an acquired psychiatric disorder, 
variously diagnosed and PTSD that any VCAA deficiency 
represents nothing more than harmless error.   

In March 2002 and January 2003 the RO formally notified the 
veteran of the VCAA of 2000 with respect to the issues on 
appeal.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to his claim of 
entitlement to service connection for a psychiatric disorder 
secondary to service-connected disability.

As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  It 
appears that notice was provided to the appellant prior to 
the first RO adjudication of the claim of service connection 
for a psychiatric disorder secondary to service connected 
disability in August 2002.  Also, notice was provided by the 
RO prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U. S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.




The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  


Service connection for PTSD 

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD, which the RO denied in an 
unappealed July 1992 rating decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In reviewing this case, the Board notes that, effective on 
and after March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accord with 38 
C.F.R. § 4.125(a) (2003); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

If the evidence established that the veteran engaged in 
combat with the enemy and the claimed stressor was related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
See 64 Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2000) (requiring 
PTSD diagnoses to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)).  See also 38 U.S.C.A. § 1154(b) (West 1991).

Therefore, the key consideration is whether the evidence of 
record documented the occurrence of the claimed in-service 
stressor.  Under both the old and/or new versions of 38 
C.F.R. § 3.304(f), the record must include credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then and only then, may a medical examination 
determine the sufficiency of the stressor.  West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that when there is an intervening change in 
the law or regulation creating a new basis for entitlement to 
benefits, the veteran's claim under the liberalizing 
regulation is a claim separate and distinct from the claim 
previously and finally denied prior to the liberalizing 
regulation and may be reviewed on a de novo basis.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).  
Importantly, the Board notes that since a diagnosis of PTSD 
has been demonstrated under either the old or new criteria, 
the liberalizing regulation does provide a new basis for 
entitlement to benefits.

The Board recognizes that in a July 1992 rating decision the 
RO essentially denied service connection for PTSD because the 
record lacked corroboration of claimed wartime stressors 
supporting a diagnosis of PTSD.  

Importantly, since the July 1992 RO rating decision, the 
evidence submitted in support of his reopened claim included 
the veteran's service personnel file showing he participated 
in the Vietnam Counter Offensive Phase II.  Also submitted 
was a November 2000 private psychiatric evaluation report 
from a board certified psychiatrist noting a diagnosis of 
PTSD based on the veteran's Vietnam service.  Also added to 
the record were transcripts from a hearing before a hearing 
officer at the RO in June 2000 and a June 2004 Board 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board..

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin, nature and extent of severity of 
PTSD.

Such added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 C.F.R. § 3.156(a)(c).


Service connection for an acquired psychiatric disorder other 
than PTSD 

The veteran seeks to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD, which the RO denied in an unappealed November 1977 
rating decision.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
pertinent postservice VA medical records showing evidence of 
an acquired psychiatric disorder, variously diagnosed with  
onset at a time proximate with the veteran's active duty.  
The Board notes that the veteran was noted to have claimed 
that he was held a prisoner by the Vietcong for a period of 
time.  

Also added to the record were transcripts from a hearing 
before a hearing officer at the RO in June 2000 and a June 
2004 Board videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that he has 
an acquired psychiatric disorder other than PTSD which stems 
from active duty.  Such added evidence bears directly and 
substantially on the specific issue at hand, and is neither 
cumulative nor redundant; and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

Accordingly, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD is reopened.  38 C.F.R. § 3.156(a) under the standard of 
review in effect prior to August 29, 2001.


Entitlement to service connection for an acquired psychiatric 
disorder secondary to service-connected disability

The veteran's claim for service connection for an acquired 
psychiatric disorder, however diagnosed, is essentially 
premised on a theory that he developed a psychiatric 
disability due service-connected varicose veins of the left 
leg and/or scar of the left buttock.

The competent medical evidence includes an opinion from a VA 
specialist in psychiatry.  Following a review of the claims 
file and examination findings the medical specialist opined 
that the veteran's psychiatric disability, variously 
diagnosed is not related to a service-connected disability.  
Moreover, there is no competent medical evidence showing that 
the veteran's psychiatric disorder is aggravated by any 
service-connected disability.

The veteran's opinion in this regard is not competent 
evidence, as he is a layperson.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992). 

The Board finds that the veteran has not established that he 
is entitled to secondary service connection for an acquired 
psychiatric disorder, however diagnosed, that is proximately 
due to or the result of service-connected varicose veins of 
the left leg and/or scar of the left buttock.  See 38 C.F.R. 
§ 3.310(a).  There is no competent medical evidence of record 
showing that an acquired psychiatric disorder, however 
diagnosed, was either caused or aggravated by service-
connected varicose veins of the left leg and/or scar of the 
left buttock.  See Allen, supra.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.   


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, the appeal is 
granted to this extent only. 

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed, secondary to service-connected 
disability is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

In light of the above reopening of the claims of entitlement 
to service connection for an acquired psychiatric disorder, 
variously diagnosed and PTSD, such issues must be 
readjudicated on a de novo basis.   See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Also, the Board notes that the issues of entitlement to 
service connection for PTSD and an acquired psychiatric 
disorder other than PTSD remain unresolved.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, additional 
development is needed to supplement the record with respect 
to such issues to include a VA medical opinion, if 
applicable.  Id. 

The veteran served in Vietnam.  He claims to have PTSD 
stressors associated with service in Vietnam.  He claims to 
have been held as a prisoner of war (POW) by the Vietcong for 
a period of time.  He essentially reports that following his 
release, he saw a psychiatrist in service in 1967, for 
evaluation and treatment.  His service personnel records show 
that he participated in the Vietnam Counter Offensive Phase 
II.  

While the Board recognizes that the veteran has been 
diagnosed with PTSD, there is no verified supporting evidence 
that the claimed inservice stressors actually occurred or a 
medical opinion linking these stressors with his current 
symptomatology.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.

The Board finds that an attempt should be made in this 
regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thereafter, the veteran should be scheduled for a VA 
psychiatric examination in order to determine whether there 
is a link between any verified inservice stressor and the 
veteran's PTSD, if currently diagnosed.

Also, an attempt should be made to obtain all pertinent 
outstanding service medical records including psychiatric 
treatment records dated in 1967.  

Additionally, with respect to the veteran's claim of service 
connection for an acquired psychiatric disability other than 
PTSD, the veteran should be afforded a VA psychiatric 
examination for purposes of determining, the nature, extent 
of severity, etiology and date of approximate onset of any 
pertinent psychiatric disability found on examination.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  All appropriate action should be 
undertaken through appropriate federal 
agencies, including the National Archives 
and Records Administration (NARA) and the 
National Personnel Records Center (NPRC) 
to obtain verification of the veteran's 
claimed POW status in Vietnam and all 
outstanding service medical records 
including psychiatric treatment and 
evaluation reports dated in 1967.  If no 
additional service records can be found, 
or if they have been destroyed, specific 
confirmation of that fact should be 
provided. 

3.  Appropriate steps should be taken to 
request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving 
in Vietnam to include the facts and 
circumstances pertaining to his capture 
by the Vietcong.  In this regard, the 
veteran should be asked to provide, as 
precisely as possible, the precise dates 
and places of each claimed stressful 
event, as well as his unit assignment at 
the time of each claimed stressor.  The 
veteran should be advised that the 
accuracy of his information is vital to 
his claim and that failure to provide the 
requested information may result in 
denial of the claim.  Thereafter, the 
information regarding the veteran's 
service (including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records relevant 
to the PTSD claim) should be forwarded to 
the USASCRUR (formerly the ESG) and 
request that organization investigate and 
attempt to verify the alleged incidents.  

4.  The veteran should be afforded a VA 
psychiatric examination by an appropriate 
specialist in psychiatry, including on a 
fee basis, if necessary, for the purpose 
of determining the nature, extent of 
severity, and etiology any acquired 
psychiatric disorder that may be present 
other than PTSD.  

If, and only if the veteran's claimed 
stressors have been verified by the 
USASCRUR, then the special psychiatric 
examination should include a 
determination of whether the veteran has 
PTSD supported by verified inservice 
stressors.  

The claims file and separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran and 
which has/have been verified support the 
diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM-IV.

For an identifiable acquired psychiatric 
disorder(s) other than PTSD, the 
psychiatric examiner should express an 
opinion on the following questions: (1) 
What is the current psychiatric 
diagnosis(es)? (2) Is it at least as 
likely as not (that is, 50 percent or 
greater chance) that any present acquired 
psychiatric disorder(s) initially 
manifested in active duty? (3) If and 
only if, the medical examiner determines 
that the medical evidence sufficiently 
demonstrates that an acquired psychiatric 
disorder clearly and unmistakably 
(undebatable) existed prior to active 
service, as opposed to mere speculation 
or conjecture, the medical examiner 
should opine as to whether there is 
"clear and unmistakable" evidence 
demonstrating that the preexisting 
acquired psychiatric disorder did not 
increase in severity in service beyond 
the natural progress of the disorder.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the veteran's claims file 
should reviewed to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
examination report(s) and required 
medical opinions should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented. The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issues of 
entitlement to service connection for 
PTSD and an acquired psychiatric disorder 
other than PTSD, should be formally 
adjudicated on a de novo basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded. Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection for PTSD and 
an acquired psychiatric disorder other than PTSD.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



